NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

                                                No.    19-16689
SENAH INC., A California Corporation,
                                                D.C. No.
                Plaintiff-Appellant,
                                                3:16-cv-07053-RS
  v.
                                                MEMORANDUM*
AVIC FORSTAR S&T CO., LTD., FDBA
Xi’an Forstar S & T Co., LTD.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Richard G. Seeborg, District Judge, Presiding

                             Submitted June 11, 2020**
                             San Francisco, California

Before: MILLER and HUNSAKER, Circuit Judges, and RAYES,*** District
Judge.

       Appellant Senah Inc. appeals the district court’s order adopting the


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
magistrate judge’s report and recommendation limiting Appellant’s default

judgment recovery to attorneys’ fees and costs. At bottom, Appellant argues that

the district court applied too strict of an evidentiary standard and, for various

reasons, erred in its commissions-related fact finding.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo

whether the district court applied the correct legal standard when assessing

damages. Cal. Ironworkers Field Pension Tr. v. Loomis Sayles & Co., 259 F.3d

1036, 1042 (9th Cir. 2001). The district court’s factual findings and its adoption of

the magistrate judge’s factual findings are reviewed for clear error. Sanders v.

Ratelle, 21 F.3d 1446, 1451-52 (9th Cir. 1994). We affirm.

      Both the magistrate judge and the district court applied the correct legal

standard when assessing Appellant’s damages. See Cal. Civ. Code § 3301 (“No

damages can be recovered for a breach of contract which are not clearly

ascertainable in both their nature and origin.”); DuBarry Int’l, Inc. v. Sw. Forest

Indus., Inc., 231 Cal. App. 3d 552, 562 (1991) (same).

      The district court did not clearly err in finding that Appellant did not present

sufficient evidence to show that Appellant’s claimed pre-termination commissions

were clearly ascertainable. For example, the district court adopted the magistrate

judge’s finding that the commission rates appeared “to be frequently in flux and to

vary based on various factors, including which individual was responsible for the


                                           2                                    19-16689
sale,” citing evidence such as the absence of a 20% commission term in the 2004

contract and emails from 2010 and 2013 that seed doubt as to the prevailing rate.

The district court also expressed skepticism that Appellant’s unverified translations

of financial statements are sufficient to demonstrate total sales subject to

commissions. Appellant advances a more favorable interpretation of the evidence,1

but we do not reweigh the evidence de novo, nor are we “left with the definite and

firm conviction that a mistake has been made.” Stahl v. Simon (In re Adamson

Apparel, Inc.), 785 F.3d 1285, 1291 (9th Cir. 2015) (internal quotation and citation

omitted).

      AFFIRMED.




      1
         Appellant also argues that the district court erroneously dismissed
judicially noticeable financial data published on the Chinese stock exchange, but
this information would not have established Appellant’s prevailing commission
rate.

                                           3                                   19-16689